Mitchell, J.
Where a city has graded or improved any portion •of a street for the purpose and with the result of inviting and inducing public travel thereon, the duty to keep such portion in repair, .and the consequent liability for failing to do so, arises. Lindholm v. City of St. Paul, 19 Minn. 204, (245.) In this case the evidence shows that where St. Albans street intersects Marshall avenue, (the grade established on the latter having been four feet lower than the surface of the ground on the former,) the city graded on St. Albans street a roadway thirty feet wide, with a grade or slope of not exceeding four feet to the hundred, so as to enable travel to conveniently pass from the one street to the other; and that, as a result of this, that part of St. Albans street between Marshall and Dayton avenues was, and for a long time had been, much travelled by the public. Therefore, within the rule above stated, this part of St. Albans street was a highway for the non-repair of which the city would be liable.
Upon all other facts essential to plaintiffs’ recovery, there was evidence sufficient to sustain the verdict, and the amount of damages awarded is certainly not so excessive as to warrant a belief that the jury must have been influenced by partiality or prejudice, or have been misled by some mistaken view of the merits of the case. There is therefore nothing to justify an interference with the verdict by this court.
Order affirmed.